Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-26 are pending and examined in the present Office action.

Drawings
The petition to accept color drawings, received on 8/18/2021 has been dismissed.
The drawings submitted 11/06/2020 “Drawings-black and white line and/or other drawings” contain color drawings which are objected to unless a renewed petition to accept color drawings is granted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 23 is rejected because “the lettuce plant” lacks antecedent basis. Claim 22 is drawn to a method that produces multiple plants making it unclear which is being referred to.
Therefore, claims 10 and 23 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification teaches that plants of variety 79-941 RZ were made by an initial cross of plant 14B.254899 x plant 15B.850829 and selected to the F5 generation, seed lot 18R.8490 (page 12, Table 1), deposited under NCIMB 43672 [0056]. The specification states that lettuce variety 79-941 RZ “is a uniform and stable line” [0050].
The specification further states that a lettuce plant designated 79-941 RZ representative seed of which have been deposited under NCIMB Accession No. 43672, exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:32EU and Bl:1US to Bl:9US, (Nasonovia ribisnigri) biotype Nr:0 [0014]. Additional traits are provided in Tables 2-3 (pages 15-17).
Claim 10 is drawn to a lettuce plant produced by a method that involves any number of crosses between 79-941 RZ and distinct lettuce cultivars. Thus, this claim essentially reads on any lettuce plant exhibiting traits not described in the instant Specification.
Plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling the traits. If the parents are inbred 
Thus, plants having been produced by crossing 79-941 RZ with a second, undisclosed plant have not been described. Given the scope of claim 9, a progeny plant having all the traits of 79-941 RZ, which is produced by self-pollinating a plant of the variety or by out-crossing a plant of the variety with a second, undescribed plant, the plant of claim 10 is clearly not limited to the described variety in the Specification. The claim encompasses progeny plants of any filial generation derived from 79-941 RZ and that have been further modified to have any number of characteristics modified. The plant of claim 10 reads on not only F2, F3, etc... filial generations, but also these higher filial generations having been further modified, which will certainly not resemble the starting variety either genetically or phenotypically.
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 U8PQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in its specification. In this case, there is no way that a practitioner would be able to determine if any particular soybean plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
This claim is a “reach through” claim in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in 
The Applicant fails to describe a representative number of plants produced by the claimed methods comprising outcrossing 79-941 RZ and progeny plants produced by the methods. The Applicants only provide inbred plants of lettuce variety 79-941 RZ with characteristics listed in Tables 2-3 on pages 15-17 of the specification. Plants produced by the claimed methods encompass an undefined number of possible lettuce plants with varying genotypes and phenotypes which have not been described and were not in the possession of the Applicant at the time of filing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 requires a progeny plant as claimed in claim 9, wherein said progeny plant is modified in one or more other characteristics; the scope of the plant of claim 10 therefore does not include all of the limitations of the claim upon which it depends given that the modified plant would not encompass all of the morphological and physiological characteristics of the deposited variety.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Closest Prior Art
	Lettuce variety 79-941 RZ is free of the prior art.
The closest prior art is lettuce variety 79-903 RZ (Clément Michel Bernard Morice US PGPub no. US 20190191654 A1). 79-903 RZ shares many of the same traits as 79-941 RZ (Tables 2-3). 79-903 RZ differs in at least cupping of fourth leaf, fourth leaf basal margin and leaf glossiness. 
The plants are not obvious variants for the phenotypic differences listed and they do not share parent lines. Additionally, the plants were developed through distinct initial crosses. Therefore, these plants represent unique lines that are not obvious variants of one another.

Conclusion
Claims 10-12 and 23 are rejected.
Claims 1-9, 13-22 and 24-26 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663